      Case 3:21-cv-00171-LC-HTC Document 13 Filed 08/13/21 Page 1 of 2


                                                                        Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



ROY OTIS FLOYD,
      Petitioner,

v.                                                     Case No. 3:21cv171-LC-HTC



SECRETARY,
 FLORIDA DEPARTMENT OF CORRECTIONS,
     Respondent.
______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on July 9, 2021

(ECF No. 12).        The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.    The magistrate judge’s Report and Recommendation (ECF No. 12) is

adopted and incorporated by reference in this order.



Case No. 3:21cv171-LC-HTC
       Case 3:21-cv-00171-LC-HTC Document 13 Filed 08/13/21 Page 2 of 2


                                                                          Page 2 of 2

      2.     The petition under 28 U.S.C. § 2254, challenging the conviction in State

v. Floyd, 2016-CF-4204, in the First Judicial Circuit, in and for Escambia County,

Florida, ECF Doc. 1, is DISMISSED WITHOUT PREJUDICE for Petitioner’s

failure to prosecute and failure to comply with Court orders.

      3.     The clerk of court is directed to enter judgment accordingly and close

this case.

      DONE AND ORDERED this 13th day of August, 2021.



                                s/L.A. Collier
                                LACEY A. COLLIER
                                SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:21cv171-LC-HTC
